ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

Comes now the respondent, Michael P. Delfine, and tenders to this Court his resignation from the bar of this State, pursuant to Ind. Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the tendered resignation satisfies the requirements of Admis.Disc.R. 23(17), and that, accordingly, it should be accepted.
IT IS, THEREFORE, ORDERED that the resignation from the bar of this state tendered by the respondent, Michael P. Delfine, is hereby accepted. Accordingly, the Clerk of this Court is directed to strike his name from the Roll of Attorneys. In order to be readmitted, he must comply with the reinstatement provisions contained in Admis.Disc.R. 23(4). In addition, the respondent must also demonstrate that he has refunded to his clients all unearned fees described in the Disciplinary Commission’s Amended Verified Complaint for Disciplinary Action before any reinstatement.
IT IS FURTHER ORDERED that, by virtue of the respondent’s resignation from the bar of this state, all attorney disciplinary proceedings pending against him are hereby dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order to the respon*681dent or his attorney, to the Indiana Supreme Court Disciplinary Commission, to the Hon. Cornell Collins, and to all other entities pursuant to Admis.Disc.R. 23(3)(d).
All Justices concur.